Pro se Kentucky prisoner and frequent litigator Raymond C. Siller appeals a district court order that denied reconsideration to his most recent frivolous 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. See Fed. R.App. P. 34(a).
In this suit, Siller appears to have sued former President Clinton, several justices of the Supreme Court, clerks of that court, this court and several of its clerks, and the district court. The district court dismissed Siller’s suit. The district court denied reconsideration and cautioned Siller that further abusive litigation would prompt Rule 11 sanctions.
In his timely appeal, Siller has filed an indecipherable brief. He seeks, inter alia, the appointment of counsel, oral argument, and leave to proceed directly to the Supreme Court to avoid the widespread conspiracy against him. The defendants have not filed a brief.
Siller’s appellate briefs amounts to an incomprehensible rant. By failing to brief adequately any appellate issue, Siller has abandoned this appeal. Thaddeus-X v. Blatter, 175 F.3d 378, 403 n. 18 (6th Cir. 1999); Enertech Elec., Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 259 (6th Cir.1996).
Siller is reminded that he is barred from further litigating the matters raised in the instant complaint. Siller v. Haas, 21 Fed. Appx. 270, 272 (6th Cir.2001) (unpublished); see also Siller v. Seabold, No. 00-5789, 2000 WL 1800646, at *1 (6th Cir. Dec.l, 2000) (unpublished); Sitter v. Dean, No. 99-5323, 2000 WL 145167 (6th Cir. Feb.1, 2000) (unpublished); Siller v. Cruise, No. 99-5300, 1999 WL 1281774 (6th Cir. Dec.29,1999) (unpublished).
*531AH pending motions are denied, and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.